


Exhibit 10.14

 

MOCON, INC.

 

DESCRIPTION OF EXECUTIVE OFFICER

COMPENSATION ARRANGEMENTS

 

All of the employees of MOCON, Inc., including executive officers, are employed
“at will” and do not have employment agreements with MOCON.  MOCON has, however,
entered into a written Executive Severance Agreement, a form of which was filed
as an exhibit to our Annual Report on Form 10-K for our fiscal year ended
December 31, 2007, with five of our full-time executive officers, including each
of our officers listed below.  The following is a description of oral
compensation arrangements for 2009 between MOCON, Inc. and our executive
officers who are listed as “named executive officers” in our proxy statement
relating to our 2009 annual meeting of shareholders:

 

Name of
Executive
Officer

 

Title

 

Base
Salary

 

Bonus
Arrangements

 

Stock
Options

 

Other

 

Robert L. Demorest

 

Chairman, President and Chief Executive Officer

 

$273,432 per year

 

See footnotes (1) and (2) below

 

Stock options to purchase shares of MOCON common stock are granted from time to
time in the sole discretion of the Compensation Committee of the MOCON board of
directors

 

Under the MOCON, Inc. Savings and Retirement Plan, participants, including
executive officers, may voluntarily request that MOCON reduce pre-tax
compensation by up to 75% (subject to certain special limitations) and
contribute such amounts to a trust. MOCON contributed an amount equal to 50% of
the first 6% of the amount that each participant contributed under this plan.
MOCON provides an automobile for each of its full-time executive officers.
Executive Officers generally receive 3-5 weeks vacation per year. MOCON
employees, including its executive officers, are compensated for forfeited
vacation. Executive officers are reimbursed for expenses incurred in the
ordinary course of business. Executive officers receive other benefits received
by other MOCON employees, including health, dental and life insurance benefits.

 

 

 

 

 

 

 

 

 

 

 

 

 

Daniel W. Mayer

 

Executive Vice President

 

$206,482 per year

 

See footnotes (1) and (2) below

 

See above

 

See above

 

 

 

 

 

 

 

 

 

 

 

 

 

Darrell B. Lee

 

Vice President, Chief Financial Officer, Treasurer and Secretary

 

$152,498 per year

 

See footnotes (1) and (2) below

 

See above

 

See above

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

Name of
Executive
Officer

 

Title

 

Base
Salary

 

Bonus
Arrangements

 

Stock
Options

 

Other

 

Douglas J. Lindemann

 

Vice President and General Manager

 

$176,036 per year

 

See footnotes (1) and (2) below

 

See above

 

See above

 

 

--------------------------------------------------------------------------------

(1)                                  MOCON provides its executive officers and
other employees a direct financial incentive to achieve MOCON’s annual profit
goals through the MOCON, Inc. Incentive Pay Plan, which was established pursuant
to resolutions of the Compensation Committee effective January 1, 2003 and filed
as an exhibit to MOCON’s annual report on Form 10-K for the year ended
December 31, 2002.  Under the Incentive Pay Plan, annual goals are measured by
MOCON’s annual net income before income taxes and incentives for Mr. Demorest,
Mr. Lee, Mr. Lindemann and Mr. Mayer, who have overall corporate
responsibilities.  The Incentive Pay Plan contemplates that each year the
Compensation Committee will establish goal amounts for MOCON’s executive
officers and will determine the percentage of salary at goal for MOCON’s
executive officers.  On December 31, 2008, the Compensation Committee
established these goal amounts and determined these percentages.  Although the
goal amounts are confidential, the 2009 percentages of salary at goal range from
forty percent to sixty-five percent of 2009 base salary earned, at goal, with
the actual incentive paid based on the percentage of goal achieved, up to a
maximum of one hundred fifty percent.  The fiscal 2009 goals and percentages of
salary were set forth in resolutions approved by the Compensation Committee and
are not otherwise set forth in any written agreements between MOCON and the
executive officers.  The following are the amounts paid to each of MOCON’s
executive officers under the Incentive Pay Plan with respect to fiscal 2008: 
Mr. Demorest: $176,153; Mr. Mayer: $81,798; Mr. Lee: $60,413 and Mr. Lindemann:
$78,539.  These amounts were paid in March 2009.

 

(2)                                  On December 31, 2008, the Compensation
Committee established individual special performance related bonus arrangements
for Messrs. Demorest, Mayer, Lee and Lindemann to further motivate these
individuals to attain certain company-related performance goals in addition to
the profitability performance-related goals covered under MOCON’s Incentive Pay
Plan.  While the specific performance goals remain confidential, the bonuses if
paid will be in the form of an extra week of paid vacation and an all-expense
paid trip for two, up to maximum amounts ranging from $10,000 to $13,000.  The
terms of the fiscal 2009 special performance related bonuses were set forth in
resolutions approved by the Compensation Committee and are not otherwise set
forth in any written agreements between MOCON and the executive officers.

 

--------------------------------------------------------------------------------
